Case 1:19-cv-05845-JMF Document1 Filed 06/21/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
BUILDING SERVICE 32BJ HEALTH FUND,
Civil. Action: 19-cv-5845
Plaintiff,
-against- COMPLAINT
SOVEREIGN SECURITY LLC,
Defendant.
won X

 

Building Service 32BJ Health Fund (the “Fund”), as and for its Complaint against

Sovereign Security LLC (“Defendant”) respectfully alleges as follows:
NATURE OF ACTION

1. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
health fund for contractual and other equitable relief under ERISA to secure performance by an
employer of specific statutory and contractual obligations to pay and/or submit the required
monetary contributions to the Fund by electronic transfer as per the contractual and statutory
requirements. This Complaint alleges that by failing, refusing or neglecting to pay and submit the
required monetary contributions when due as per the Fund’s rules and regulations, Defendant
violated its collective bargaining agreement, the trust agreements of the Fund, and ERISA.

JURISDICTION

2. Jurisdiction of this Court is invoked under the following statutes:
Case 1:19-cv-05845-JMF Document1 Filed 06/21/19 Page 2 of 6

(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and
(f);

(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);

(c) 28 U.S.C. Section 1331 (federal question); and

(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of

Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(e)(2) of ERISA (29
U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in
which it may be found, pursuant to Section 502(e)(2) of E.R.IS.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4. The Fund is a jointly-administered, multi-employer, labor-management trust

fund established and maintained pursuant to various collective bargaining agreements in
accordance with Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Fund is
an employee benefit plan within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.LS.A.
(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plan within the meaning of
Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Fund is authorized
to maintain suit as an independent legal entity under Section 502(d)(1) of ERISA (29 U.S.C. §
1132(d)(1)). The purpose of the Fund is, inter alia, to receive contributions from employers who
are parties to collective bargaining agreements with Service Employees International Union,
Local 32BJ (“Union”), to invest and maintain those monies, and to distribute health benefits to
those employees eligible to receive them. The Fund maintains its office and is administered at 25

West 18" Street, New York, New York 10011, in the City, County, and State of New York.
2
Case 1:19-cv-05845-JMF Document1 Filed 06/21/19 Page 3 of 6

ei The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.LS.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18"
Street, New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto Sovereign Security LLC
was and continues to be a Pennsylvania for profit corporation having a principal place of
business at 714 Market Street, Philadelphia, PA 19106, and doing business as an employer
within the meaning of Sections 3(5) and 515 of E.R.LS.A. (29 U.S.C. §§ 1002(5) and 1145), and
was and is an employer in an industry affecting commerce within the meaning of Section 301 of
the Taft-Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, at all times relevant Defendant is party to the 2015-
2019 Philadelphia Security Contractors Agreement (the “Agreement’”) with the Union. As part
of the Agreement, Defendant agreed to make benefit contributions to the Fund on behalf of
employees covered by the Agreement. Defendant, at all relevant times, employed covered
employees at 1101 Arch Street and 1800 Arch Street, and was and is required to make health
fund contributions on these employees’ behalf.

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

8. The Fund repeats and realleges each allegation set forth in paragraphs 1 through
7 as if fully set forth herein.
9. Pursuant to the Agreements, there became due and owing to the Fund from

Defendant benefit contributions from August 1, 2018 through the present date.

3
Case 1:19-cv-05845-JMF Document1 Filed 06/21/19 Page 4 of 6

10. Defendant has fallen delinquent in its contributions owed to the Fund, owed
between August 1, 2018 through the present date, although all contributions have been duly
demanded and the Funds have been damaged in the amount to be determined.

11. For the period August 1, 2018 through the present date, Defendant failed
to pay the Fund no less than $46,857.74 in required contributions, in violation of the Agreement.

12. The failure, refusal or neglect of Defendant to make the required contributions to
Plaintiff Fund constitutes a violation of the Agreements between Defendant and the Union with
respect to the Fund as third-party beneficiaries.

13. Further, for other contributions that were ultimately paid by Defendant, these
payments were made late, and Defendant is liable to the Fund for interest payments as per the
Agreement, the Fund’s Declaration of Trust, and the Fund’s collection policy.

14. Accordingly, Defendant is liable to the Fund for benefit contributions in the
amounts due for the periods set forth above, plus such further amounts as may become due from
the present date to the date judgment is issued and that remain unpaid by Defendant, liquidated
damages, plus interest, the Fund’s attorney’s fees and court costs incurred in collecting the
delinquent contributions.

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF ERISA)

15. The Fund repeats and realleges each and every allegation contained in paragraphs
1 through 14 of this Complaint, as if fully set forth herein.

16. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance with the terms and conditions of the Agreements.

17. Upon information and belief, at all times material hereto, Defendant failed to pay

4
Case 1:19-cv-05845-JMF Document1 Filed 06/21/19 Page 5 of 6

or timely pay and/or remit the required monetary contributions and/or reports to the Fund when
due. Such failure to make payment or timely payment and/or remit reports constitutes a violation
of Section 515 of ERISA (29 U.S.C. § 1145).

18. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an
employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to
Plaintiff the unpaid benefit contributions, plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Fund’s plans or,
if none, as set forth in the United States Internal Revenue Code (29 U.S.C. § 6621), together with
reasonable attorneys’ fees and costs and distributions incurred in the action.

19. For the period August 1, 2018 through the present date, Defendant failed to
pay to the Fund no less than $46,857.74 in required contributions, in violation of ERISA.

20. Further, for other contributions that were ultimately paid by Defendant, these
payments were made late, and Defendant is liable to the Fund for interest payments as per the
Agreement, the Fund’s Declaration of Trust, and the Fund’s collection policy.

21. Accordingly, Defendant is liable to the Fund for the payment and/or submission
of the required monetary contributions to the Fund as aforesaid, and is liable for the additional
amount of said statutory damages, liquidated damages, together with reasonable attorneys’ fees,
interest on the unpaid principal, costs and disbursements incurred in this action, pursuant to
Section 502 of E.R.I.S.A. (29 U.S.C. § 1132).

WHEREFORE, plaintiff Fund demands judgment:
a. against Defendant for payment of all past due contributions to date, in an amount of
not less than $46,857.74,

b. against Defendant for payment of all contributions which become due during the
5
Case 1:19-cv-05845-JMF Document1 Filed 06/21/19 Page 6 of 6

pendency of this action in accordance with ERISA § 502(g)(2) and the Agreement,

c. against Defendant for accrued prejudgment interest on all contributions in
accordance with ERISA § 502 (g)(2) and the Agreement,

d. against Defendant for statutory damages on all contributions now due and which
accrue during the pendency of this action, liquidated damages, reasonable attorneys’ fees and
costs and disbursements in accordance with E.R.I.S.A. § 502(g)(2) and the Agreement;

e. for such other and further relief as the Court deems just and proper.
Dated: Fort Lee, New Jersey

June 21, 2019
RM\& GANCHROW, LLP

 
 

—Samuel R. Bloom (SB1988)
Attorneys for Plaintiffs Funds
2125 Center Avenue

Suite 100

Fort Lee, New Jersey

(Tel) 201-292-0150

(Fax) 201-292-0152
Sbloom@rsgllp.com

 
